WESTMONT RESOURCES INC CONSOLIDATED STATEMENT OF STOCKHOLDERS’ DEFICIT FOR THE PERIOD FROM INCEPTION ON NOVEMBER 16, 2, 2010 (AN EXPLORATION STAGE COMPANY) Date Number of Preferred Shares Par Value of Preferred Shares Number of Common Shares Par Value of Common Shares Additional Paid -in Capital Share Subscription Receivables Surplus/(Deficit) Accumulated During the Exploration Phase Total Stockholders Equity / (Deficit) Balance – November 16, 2004 (Date of Inception) 17-Nov-04 - Common stock issued for cash at $0.001 per share 18-Nov-04 - Share subscriptions received 16-Mar-04 - Net loss for the period 1-Jun-04 - ) ) Balance – May 31, 2005 1-Jun-05 - - ) Common stock issued for cash at $0.02 per share 16-Aug-05 - - 77 - - Subscriptions receivable 16-Sep-05 - ) - ) Net loss for the year 1-Jun-05 - ) ) Balance – May 31, 2006 1-Jun-06 - - - ) Net loss for the year 1-Jun-06 - ) ) Balance – May 31, 2007 1-Jun-07 - - - ) Net loss for the year 1-Jun-07 - ) ) Balance – May 31, 2008 1-Jun-08 - - - ) ) Common stock issued for services at $0.001 per share 22-Nov-08 - Common stock issued for Avalon International services at $0.001 per share 22-Nov-08 - Common stock issued for partial conversion of debt 7-Feb-09 - - 40 - - Convertible preferred stock issued for services at $0.001 per share 17-Feb-09 60 - Beneficial conversion feature for convertible preferred stock 17-Feb-09 - Deemed dividend for preferred shares 17-Feb-09 - ) - - ) Common stock issued for acquisition of Get2Networks, Inc. at $0.001 per share 2-Mar-09 - Common stock issued for partial conversion of debt 21-May-09 - - 50 - - Net loss for the year 1-Jun-09 - ) ) Balance – May 31, 2009 1-Jun-09 60 - ) ) Convertible preferred stock issued for services at $0.001 per share 26-Oct-09 30 - - - Common stock issued for service at $0.001 per share 1-Dec-09 - - - preferred stock issued for services at $0.001 per share 11-May-10 40 - - - 40 Common stock issued for service at $0.001 per share 11-May-10 - - - Common stock cancelled for sale of G2N 11-May-10 ) ) - Preferred stock cancelled for sale of G2N 11-May-10 ) ) 30 - Shares issued for conversion of debt 15-May-10 - - - Net loss for the year 1-Jun-10 - ) ) Balance – August 31, 2010 1-Jun-10 - ) ) Net loss for the year 1-Sep-10 - ) Balance – August 31, 2010 1-Sep-10 - ) ) WESTMONT RESOURCES INC SECURITY OWNERSHIP INSIDERS AND AFFILIATES AS OF AUGUST 31, 2010 (AN EXPLORATION STAGE COMPANY) Title of Class Name and Address of Beneficial Owner Amount of Beneficial Ownership Nature of Beneficial Ownership Percent of Class Ownership based on Shareholder Percent of Voting Rights COMMON STOCK Common Dr. Bruce Fischer - Managing Director and CEO 155 - 108th Ave NE, Suite 150, Bellevue WA 98004 Indirect % F&M Inc % Common Glenn McQuiston - Director, President, 155 - 108th Ave NE, Suite 150, Bellevue WA 98004 Indirect % F&M Inc % Common Amandip Japal 900 - 555 Burrard Street, Vancouver BC V7X 1M9Canada Indirect % % Common Jeffery T. Wing, Trustee #503, 1155 Robson St, Vancouver, BC V6E 1B5Canada Indirect % Bogat Family Trust % Common Harpreet Hayer 7641 - 145 street, Surrey BC V3S 9C4Canada Direct % Harpreet Hayer % Common Andrew Jarvis 155 - 108th Ave NE, Suite 150, Bellevue WA 98004 Direct % Andrew Jarvis % Common Peter Lindhout 110 Wall Street, 11th Floor, New York, NY 10005 Direct % Peter Lindhout % Common Javan King 110 Wall Street, 11th Floor, New York, NY 10005 Direct % Javan King % TOTAL PERCENTAGE OF VOTING RIGHTS OF COMMON INSIDERS AND AFFILIATES % Title of Class Name and Address of Beneficial Owner Amount of Beneficial Ownership Nature of Beneficial Ownership Percent of Class Ownership based on Shareholder Percent of Voting Rights Class A Preferred Stock Class A Preferred Dr. Bruce Fischer - Managing Director and CEO 155 - 108th Ave NE, Suite 150, Bellevue WA 98004 Indirect % F&M Inc % Class A Preferred Glenn McQuiston - Director, President, 155 - 108th Ave NE, Suite 150, Bellevue WA 98004 Indirect % F&M Inc % Class A Preferred Andrew Jarvis 155 - 108th Ave NE, Suite 150, Bellevue WA 98004 Direct % Andrew Jarvis % Class A Preferred Peter Lindhout 110 Wall Street, 11th Floor, New York, NY 10005 Direct % Peter Lindhout % Class A Preferred Javan King 110 Wall Street, 11th Floor, New York, NY 10005 Direct % Javan King % TOTAL PERCENTAGE OF VOTING RIGHTS OF PREFERRED INSIDERS AND AFFILIATES % WESTMONT RESOURCES INC SECURITY OWNERSHIP OFFICERS AND DIRECTORS AS OF AUGUST 31, 2010 (AN EXPLORATION STAGE COMPANY) Title of Class Name and Address of Beneficial Owner Amount of Beneficial Ownership Nature of Beneficial Ownership Percent of Class Ownership based on Shareholder Percent of Voting Rights Officers & Directors #REF! Common Dr. Bruce Fischer - Managing Director and CEO 155 - 108th Ave NE, Suite 150, Bellevue WA 98004 Indirect % F&M Inc % Class A Preferred Dr. Bruce Fischer - Managing Director and CEO 155 - 108th Ave NE, Suite 150, Bellevue WA 98004 Indirect % F&M Inc % Common Glenn McQuiston - Director, President, 155 - 108th Ave NE, Suite 150, Bellevue WA 98004 Indirect % F&M Inc % Class A Preferred Glenn McQuiston - Director, President, 155 - 108th Ave NE, Suite 150, Bellevue WA 98004 Indirect % F&M Inc % Common Marcie Corbin - Director, Chief Financial Officer 155 - 108th Ave NE, Suite 150, Bellevue WA 98004 - % % Class A Preferred Marcie Corbin - Director, Chief Financial Officer 155 - 108th Ave NE, Suite 150, Bellevue WA 98004 - % % TOTAL PERCENTAGE OF VOTING RIGHTS OF OFFICERS AND DIRECTORS % WESTMONT RESOURCES INC SECURITY OWNERSHIP 5% OWNERS AS OF AUGUST 31, 2010 (AN EXPLORATION STAGE COMPANY) Title of Class Name and Address of Owner Name and Address of Beneficial Owner Amount of Beneficial Ownership Nature of Beneficial Ownership Percent of Class Ownership based on Shareholder Percent of Voting Rights 5% Ownership Common Stock Common F&M Inc 155 - 108th Ave NE, Suite 150 Bellevue WA 98004 Direct % % Common Dr. Bruce Fischer - Managing Director and CEO 155 - 108th Ave NE, Suite 150, Bellevue WA 98004 Indirect % F&M Inc Common Glenn McQuiston - Director, President, 155 - 108th Ave NE, Suite 150, Bellevue WA 98004 Indirect % F&M Inc Common The Brooklyn Group Inc ixth Street, Suite 900 Austin, Texas78701 The Brooklyn Group Inc ixth Street, Suite 900 Austin, Texas78701 Direct % % TOTAL PERCENTAGE OF VOTING RIGHTS OF COMMON 5% OWNERS % Title of Class Name and Address of Beneficial Owner Name and Address of Beneficial Owner Amount of Beneficial Ownership Nature of Beneficial Ownership Percent of Class Ownership based on Shareholder Percent of Voting Rights 5% Ownership Class A Preferred Stock Class A Preferred F&M Inc 155 - 108th Ave NE, Suite 150 Bellevue WA 98004 Direct % % Class A Preferred Dr. Bruce Fischer - Managing Director and CEO 155 - 108th Ave NE, Suite 150, Bellevue WA 98004 Indirect % F&M Inc Class A Preferred Glenn McQuiston - Director, President, 155 - 108th Ave NE, Suite 150, Bellevue WA 98004 Indirect % F&M Inc Class A Preferred Andrew Jarvis 155 - 108th Ave NE, Suite 150 Bellevue WA 98004 Andrew Jarvis 155 - 108th Ave NE, Suite 150 Bellevue WA 98004 Direct % Andrew Jarvis % Class A Preferred Peter Lindhout 110 Wall Street, 11th Floor New York, NY 10005 Peter Lindhout 110 Wall Street, 11th Floor New York, NY 10005 Direct % Peter Lindhout % Class A Preferred Javan King 110 Wall Street, 11th Floor New York, NY 10005 Javan King 110 Wall Street, 11th Floor New York, NY 10005 Direct % Javan King % TOTAL PERCENTAGE OF VOTING RIGHTS OF CLASS A PREFERRED INSIDERS AND AFFILIATES %
